                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

REGINALD DONELL RICE,                            §
                                                 §
                       Plaintiff,                §
                                                 §
v.                                               §            Civil No. 3:10-cv-0741-O
                                                 §
CAREY D. COCKELL et al.,                         §
                                                 §
                       Defendants.               §

               ORDER ACCEPTING REPORT AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files, and records in this case, of the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge, and of

Plaintiff’s objections thereto, I am of the opinion that the fact findings and conclusions of law set

forth in the Findings, Conclusions, and Recommendation of the Magistrate Judge are correct and

they are hereby adopted and incorporated by reference as the findings of the Court.

       Accordingly, Plaintiff’s motion for leave to file a Rule 60(b) motion and application to

proceed in forma pauperis are DENIED.

       SO ORDERED this 21st day of February, 2019.


                                              _____________________________________
                                              Reed O’Connor
                                              UNITED STATES DISTRICT JUDGE
